Citation Nr: 1043334	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected spine 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from July 1999 to June 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2004 rating decision in which the RO denied service 
connection for a cardiovascular disability.  The Veteran filed a 
notice of disagreement (NOD) in June 2005, and the RO issued a 
statement of the case (SOC) in May 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2006.  

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

During the January 2009 Board hearing, the Veteran asserted that 
the medications he takes for pain associated with his service-
connected spine disabilities have caused him to have heart 
problems.  Alternatively, he seemed to assert that his current 
cardiovascular disabilities had their onset in service.  When 
asked what his current heart problems were, the Veteran was 
unclear, but stated that he has had elevated blood pressure 
readings (both during and since service) and that an 
electrocardiogram (EKG) found that he had tachycardia and a right 
bundle branch block.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Under 38 C.F.R. § 3.310, 
service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  That regulation permits service connection not only 
for disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.).

During service, the Veteran was treated for herniated discs of 
the lumbar spine and he underwent a lumbar laminectomy in January 
2002.  In March 2002, he was diagnosed with syringomyelia of the 
cervical and thoracic spine.  Treatment records during service 
note elevated blood pressure readings on a several occasions:  
140/94 in November 2000; 141/96 in January 2001; 140/100 in 
February 2001; 130/92 in March 2001; 148/90 in April 2001; 134/90 
in May 2001; 154/100 in August 2001.  The Board notes, however, 
that the Veteran not diagnosed with hypertension and there is no 
indication that these blood pressure readings were of concern to 
his treating physicians.  

A January 2002 treatment record from St. Mary Medical Center 
reflects that on physical examination of the Veteran, the apical 
impulse was palpated in the left fifth intercostals in the mid 
clavicular plane.  There was no palpable precordial heave or 
parasternal thrill.  The quality and intensity of the heart 
sounds were normal without splitting extra sounds or murmur.  The 
peripheral pulses had normal upstroke and good volume and tone 
without a bruit.  

A January 2002 consultation report from Dr. Singer reflects that 
the Veteran's blood pressure was 100/60 and his heart rate was 95 
beats per minute and regular.  Dr. Singer noted that the Veteran 
had many concerns about his cardiac condition, but that the 
Veteran's cardiac and physical examination were normal and that 
his EKG only showed an incomplete right bundle branch block.  

A June 2002 chest X-ray revealed some mild apical pleural 
thickening, but was otherwise normal and the overall impression 
was no acute abnormality.  

The report of a January 2003 VA examination reflects that on 
physical examination, the Veteran's heart had regular rate and 
rhythm.  Heart sounds were normal and there was no evidence of 
murmurs.  Blood pressure readings were 128/90 sitting; 130/80 
standing; and 140/90 lying.  His pulse was 84 beats per minute 
and regular.  An EKG showed sinus tachycardia at 112 beats per 
minute, but was otherwise normal.  A chest X-ray was also normal.  

A June 2003 VA outpatient treatment note reflects that the 
Veteran's blood pressure was 140/88 and 130/70.  It was noted 
that the Veteran's blood pressure was elevated when first 
checked, but returned to normal after repeat testing.  It was 
noted that the Veteran was not on any hypertension medication and 
that he had taken his pain medications late that morning and his 
blood pressure returned to normal after his pain improved.

An April 2006 VA outpatient treatment record reflects that the 
Veteran had tachycardia and high blood pressure.  He was given a 
low dose of Atenolol to treat high blood pressure.  A June 2006 
record reflects that a holter monitor was ordered.  Follow-up 
records note that the Veteran had hypertension.  

Given the in-service elevated blood pressure readings and post-
service findings of hypertension, the Veteran's assertions as to 
a relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds that 
further examination and medical opinion is needed to resolve the 
claim for cardiovascular disability.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
cardiovascular examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Long Beach 
VA Medical Center (VAMC) dated from August to December 2002, and 
from April 2007 through March 2008.  The Veteran has also 
provided copies of VA treatment records, but it is unclear 
whether these records are complete.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any outstanding records of treatment for a cardiovascular 
disability from the Long Beach VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Furthermore, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO's letter should also provide notice as to what 
is needed to support a claim for service connection on a 
secondary basis, pursuant to 38 C.F.R. 
§ 3.310 (as revised in October 2006).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of the 
claim should include consideration of all pertinent evidence 
added to the claims file since the RO's last adjudication of the 
claim-to include, for the sake of efficiency, evidence submitted 
during the Board hearing, notwithstanding the waiver of initial 
RO consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Long Beach 
VAMC all outstanding records of evaluation 
and/or treatment of the Veteran.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a 
cardiovascular disability.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.

The RO's letter should provide notice as to 
what is needed to support a claim for service 
connection on a secondary basis, pursuant to 
38 C.F.R. § 3.310 (as revised in October 
2006).

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo a VA 
cardiovascular examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all of 
the Veteran's current cardiovascular 
disability(ies), to include hypertension.  
Then, with respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the disability 
(a) had its onset in service, or (b) is 
aggravated by service-connected spine 
disabilities.

In rendering the requested opinion, the 
examiner should specifically address the 
relationship, if any, between elevated blood 
pressure readings in service and current 
disability.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.

The physician should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for a cardiovascular disability, to include 
as secondary to service-connected spine 
disabilities, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim for service connection 
for cardiovascular disability, the RO should 
consider the current version of 38 C.F.R. § 
3.310, as revised in 2006.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered (to include the 
current version of 38 C.F.R. 
§ 3.310, as revised in 2006), as well as 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


